Citation Nr: 1510199	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-34 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine (claimed as lower back pain).

2.  Entitlement to a rating in excess of 10 percent prior to June 2, 2014 for irritable bowel syndrome (IBS), and a rating in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1982.  

These matters are before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In his August 2010 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing at the local VA office; he subsequently withdrew such hearing.  In February 2014, the Board remanded the matters for additional development.  An interim September 2014 rating decision increased the rating for IBS to 30 percent effective June 2, 2014.  Although an increased rating has been granted, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Jurisdiction in this case is now with the Waco, Texas RO.


FINDINGS OF FACT

1.  At no time during the evaluation period is the Veteran's lumber spine disability shown to have been manifested by limitation of thoracolumbar spine forward flexion to 60 degrees or less; by limitation of combined range of motion to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease and/or separately ratable neurological manifestations are not shown.

2.  Prior to June 2, 2014, the Veteran's service-connected IBS was not manifested by moderate symptoms; severe symptoms of diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress were not shown.

3.  The evidence of record does not reflect that justice requires assignment of a disability rating in excess of 30 percent for service-connected IBS disease on an extraschedular basis from June 2, 2014.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5243 (2014).

2.  The criteria for a rating in excess of 10 percent prior to June 2, 2014 for IBS are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7319 (2014).

3.  The criteria for a rating in excess of 30 percent from June 2, 2014, for IBS are not met. 38 U.S.C.A. §§ 1155 , 5107, 7104 (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.114 including Diagnostic Codes 7319, 7323 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for his lumbar spine and IBS disabilities, no additional notice is required regarding this downstream element of the service connection claims for lumbar spine and IBS disabilities.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required).

The Veteran's service treatment records, and pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in September 1982, August 2009, August 2011and June 2014.  The Board finds the examination reports adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the Court distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Lumbar Spine DDD

The Veteran's service-connected lumbar spine disability (claimed as lower back pain) has been assigned a 10 percent rating under Code 5243 (for intervertebral disc syndrome (IVDS)).  The Veteran contends that a higher (20 percent) rating is warranted.  

IVDS is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS); whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a, Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243, Note 1.  As there is no evidence, or allegation, that the Veteran has ever had an incapacitating episode, further discussion of the criteria for a rating based on incapacitating episodes is not necessary.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Notes following the General Rating Formula criteria provide (in pertinent part): That associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  That for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the needs of the disability on the Veteran's ordinary activity are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.

In a November 2008 private treatment report, it was noted that the Veteran had right hip pain that starts around his back and radiates down along the lateral aspect of his hip and towards the anterior aspect of his hip.  The impression was worsening of right hip pain with signs and symptoms consistent with lumbar radiculopathy.  
MRI [magnetic resonance imaging] of the lumbar spine in November 2008 shows DDD throughout the lumbar spine, worse at L5-S1, and followed by L4-L5.  There are some areas of probable disk extrusion at various levels, which causes some mild canal stenosis and impingement of the right S1 nerve root.  There is bilateral foraminal narrowing at L4-L5 and L5-S1.

In a December 2008 letter, the Veteran's private physician noted that he has known the Veteran for approximately 20 years, and over the years he has had intermittent low back pain, which has become progressively worse over the past three years.  The Veteran has been more infirmed in terms of his ability to do things because of his back.  The physician stated that the purpose of the letter was to document the fact that this had been ongoing for quite some time, but had worsened over the last two to three years.  

On August 2009 VA spine examination, the Veteran reported no history of hospitalization or surgery for the lumbar spine.  There was no history of trauma to the spine or neoplasm.  He had urinary problems that were associated with his enlarged prostate.  He reported no numbness, paresthesias, or leg or foot weakness.  He reported symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He had constant low back pain, described as a dull aching pain of moderate severity that lasts for weeks.  There was radiating pain from the right to the groin, described as shooting pain.  He reported flare-ups (activity related) of a severe nature that occur once a year and lasts for 3 to 7 days.  There was an increase in pain and limitation of motion during flare-ups.  He did not use any aids or devices.  He was able to walk 1/4 mile.  The examiner noted "golf keeps coming up" and that the Veteran told him that he could walk 1 to 3 miles, then he "changed his tune."  On physical examination his posture and head position were normal.  He was symmetry in appearance.  His gait was antalgic with initial poor propulsion.  There was no gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There was no spasm, atrophy, guarding, pain with motion on the left, or weakness.  There was lumbar flattening, pain with motion on the right, and tenderness.  On range of motion testing, forward flexion was to 75 degrees, extension was to 20 degrees, left lateral flexion was to 30 degrees, right lateral flexion was to 20 degrees and left and right lateral rotation were each to 50 degrees.  There was objective evidence of pain on active range of motion, and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  These ranges did not represent "Normal" for the Veteran.  Lasegue's sign was positive on the right side.  There was no decrease in range of motion noted with repetitive activity.  X-rays of the lumbosacral spine showed degenerative disease at L5-S1.  Electrodiagnostic study results (September 2009) shows no electrodiagnostic evidence of right L3-S1 radiculopathy.  The diagnosis was degenerative disease of the lumbar spine, most evident at L5-S1.  The effect on usual daily activities was mild for grooming and bathing, moderate for toileting, dressing and traveling, and severe for recreation, exercise, shopping, and chores.

On August 2011 VA general medical examination, the Veteran reported having low back pain and flare-ups of spinal disease (sitting in a chair then getting up), alleviated with rest, Tylenol, and muscle relaxers.  During the flare-up, the Veteran states he cannot bend over, has difficulty getting in or out of a chair, and he is unable to lift anything due to the pain.  There was no neurologic history of weakness or paralysis, paresthesias or numbness.  On examination, he had a slowed narrowed gait.  On range of motion testing, forward flexion was to 63 degrees, extension was to 15 degrees, left and right flexion was to 28 degrees, left rotation was to 18 degrees, and right rotation was to 15 degrees.  There was no pain on motion.  Detailed reflex examination findings were normal.  Sensory examination revealed normal results.  Muscle tone was normal and there was no muscle atrophy.  X-rays of the lumbosacral spine showed mild to moderate multilevel degenerative disc disease, most prominent at L5-S1.  The diagnosis was lumbar spine DDD.  The examiner noted that the Veteran had impaired ability to ambulate any distance greater than 50 feet due to pain.  The lumbar DDD would impair his ability to work since he can tolerate short walks only and any sedentary job would be difficult due to his pain related to sitting and standing.  The lumbar DDD would make the Veteran uninsurable by the employer and therefore unemployable.

On June 2014 VA back examination, the Veteran reported that ever since he injured his back in service he has had low back pain and had been seen by a private doctor and at the Air Force Base.  He stated he had been in a motor vehicle accident and has had more low back pain since then.  He stated that he had a total hip prosthesis placed in December 2014 and he still has some pain and weakness from that.  He noted that because he has a limp (due to the right hip problem), he has more low back pain.  His low back pain had been somewhat worse since the motor vehicle accident and right hip total prosthesis.  He reported that flare-ups impact the function of his back (the more lifting or bending, the more low back pain he has).  

On range of motion testing, forward flexion was to 70 degrees, with objective evidence of painful motion beginning at 65 degrees; extension was to 5 degrees, with objective evidence of painful motion beginning at 5 degrees; right lateral flexion was to 20 degrees, with objective evidence of painful motion beginning at 20 degrees; left lateral flexion was to 25 degrees, with objective evidence of painful motion beginning at 25 degrees; right lateral rotation was to 15 degrees, with objective evidence of painful motion beginning at 15 degrees; and left lateral rotation was to 25 degrees, with objective evidence of painful motion beginning at 25 degrees.  The examiner noted that the Veteran's recent right hip surgery is a factor in limiting some of the range of motion movements (e.g., right lateral rotation).  After repetitive testing, forward flexion was to 70 degrees, extension was to 5 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 25 degrees.  There was no additional limitation in range of motion of the back following repetitive-use testing.  There was functional loss and/or functional impairment of the back present after repetitive use described as less movement than normal, weakened movement, and pain on movement.  There was moderate tenderness in the lumbar spine region.  There was no muscle spasm of the back resulting in abnormal gait or abnormal spinal contour.  There was muscle spasm of the back that did not result in abnormal gait or abnormal spinal contour.  There was no guarding.  Muscle strength was 5/5; there was no muscle atrophy.  Reflex of the knee was normal and the ankle was hypoactive.  Sensory examination was normal.  Straight leg raising test was negative.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other signs or symptoms of radiculopathy.  There was no ankylosis.  There were no other neurologic abnormalities or findings related to a back condition, such as bowel or bladder problems/pathologic reflexes.  

The Veteran used a cane regularly due to recent right hip surgery and Parkinson's disease.  There was no functional impairment of an extremity due to the Veteran's service-connected back disability such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays showed mild to moderate multilevel degenerative changes; no appreciable interval change.  The diagnoses were lumbosacral sprain and lumbar spondylosis and mild to moderate DDD.  The examiner noted that the Veteran should not accept a job that requires any lifting or bending.  Further, the examiner noted that he could not possibly determine without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time.  He explained that it was not possible to determine that without resorting to speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under such conditions.

While the Veteran has reported chronic back pain, at no time is there evidence of thoracolumbar spine forward flexion being limited to 60 degrees or less, or combined range of thoracolumbar spine motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, even when taking into account additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  While the November 2008 MRI revealed some mild canal stenosis and impingement of the right S1 nerve root, and the Veteran complained of shooting pain (from the right to the groin) during the August 2009 VA spine examination, electrodiagnostic study results in September 2009 showed no evidence of L3-S1 radiculopathy.  Furthermore, sensory examinations in August 2011 and June 2014 were normal.  In addition, the June 2014 VA examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy or other neurologic abnormalities related to his back.  As the symptoms and associated impairment of function of the low back disability throughout the evaluation period fall squarely within the parameters of the criteria for the 10 percent rating assigned, and never meet (or approximate) the criteria for the next higher (20 percent) rating under the General Formula, a rating in excess of 10 percent under the General Formula criteria is clearly not warranted. 

As noted above, lumbosacral disc disease may be alternatively rated based on incapacitating episodes.  Here, as also noted above, it is neither shown nor alleged that the Veteran was ever placed on bed rest by a physician for his back disability.  Therefore, there is no basis for applying the Formula for Rating IVDS based on incapacitating episodes. 

The Board has considered whether a higher rating is warranted under the General Rating Formula for the Veteran's lumbar spine disability on the basis of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 205 -07.  While the June 2014 VA examiner found the Veteran had functional loss and/or functional impairment of the back present after repetitive use, specifically, less movement than normal, weakened movement, and pain on movement, this did not result in additional limitation in range of motion of the back following repetitive-use testing.  In evaluating the Veteran's claim under DeLuca, the Board notes that the Veteran's limits in range of motion, including as due to pain, are contemplated by the 10 percent rating assigned.  The preponderance of the evidence does not support the grant of a rating higher than 10 percent based upon functional loss due to pain, weakness and fatigue.

Regarding the statement of the June 2014 VA examiner indicating that he could not possibly determine without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time, even it does not provide a basis for any higher rating.  The VA examiner's inability to state whether such factors significantly limit functional ability did not negate the examination findings that there was no addition limitation in range of motion of the back following repetitive-use testing.  The examiner's statement, which recites an inability to give an opinion as the Veteran's functional ability, provides neither positive nor negative support for a higher rating under the DeLuca factors.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (2009).  Nor did the examiner's statement run afoul of the Court's holding in Jones, which applies to situations in which the Board seeks to rely on an examiner's conclusion that an etiology opinion would be speculative.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).  There is no such reliance in this case and the Board finds that the June 2014 examination was adequate because it was based on consideration of the Veteran's prior medical history and also described the low back disability in sufficient detail to allow the Board to make a fully informed decision.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Notably, neurological manifestations of lumbosacral disc disease are to be separately rated (under the appropriate Code) and such rating is then to be combined with the rating under the General Formula, addressed above.  On June 2014 VA examination, there was no evidence of radiculopathy, and no other neurological manifestations were noted or alleged.  Therefore, a separate rating for neurological manifestations of the lumbar spine disability is not warranted.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's lumbar spine disability exceeded what is encompassed by the 10 percent rating assigned, and therefore a "staged" increased rating is not warranted. 

The above determination is based on application of pertinent provisions of VA's rating schedule.  The Board finds that the rating criteria fully describe the symptoms of the Veteran's lumbar spine disability on appeal and its level of severity and provides for higher ratings.  Therefore, the Board finds that the Veteran's service-connected low back disability and its manifestations are not exceptional.  Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of higher ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  The record does not show that the Veteran has been hospitalized for the service-connected low back disability considered.  Some interference with employment is anticipated by the assigned rating, but the Board finds that interference does not rise to the level of marked.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

IBS

The Veteran's service-connected IBS is rated 10 prior to June 2, 2014 and 30 percent from that date under Code 7319 for irritable colon syndrome.  38 C.F.R. § 4.114, Code 7319.  Thirty percent is the maximum schedular rating available under Code 7319.  

Under Code 7319, a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A (maximum) 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Code 7319.

On September 1982 VA general medical examination, the Veteran complained of having intestinal gas.  He reported that diarrhea started after he left Vietnam (at an unknown period of time).  He complained of loose stools since then with occasional abdominal cramps and fecal urgency.  He had 1 to 3 bowel movements per day (mostly one), with no blood or pain with the bowel movement; he has had upper and lower gastrointestinal series performed.  Occasionally, there was a knot in the upper abdomen or chest aggravated by swallowing.  The abdominal examination was normal.  There were no masses or organs palpable.  The abdomen was soft.  There was no rigidity, rebound, spasm, guarding, distention or tenderness.  There were hypoactive bowel sounds but no abdominal bruits and no back tenderness elicited on abdominal palpation.  The rectal examination was normal and there was no external irritation or discoloration for hyperemia.  There were no rectal masses or shelf, good sphincter tone, and no blood on gloved finger.  The diagnosis was IBS and esophageal disability alleged.  He had a normal upper and lower gastrointestinal examination.

A letter dated in August 1990 by the Veteran private physician noted the Veteran had occasional loose stool, probably due to spastic colon.  That same physician in a September 1992 letter noted the Veteran continued to have a variety of problems, which may be aggravating, but he had been fairly stable over the past few years.  He continued to have some episodic loose stools.  A March 1994 private hospital admissions report noted the Veteran had occasional cramps and gas in the stomach and he had mild irritable bowel syndrome.  

A January 2003 CT [computed tomography] scan of the abdomen and pelvis noted colonic diverticulosis was seen.  Abdominal x-rays showed prominent air within the colon.  There was no definite evidence to suggest obstruction.  In a May 2003 cardiac follow-up by a private physician, examination of the abdomen revealed bowel sounds present, soft and nontender.  There was no hepatosplenomegaly, masses and no bruits.  An August 2005 CT scan of the abdomen showed a few colonic diverticula with no evidence of diverticulitis.  In a February 2006 letter by the Veteran's private doctor, it was noted the he had a tendency to have a "little" IBS.  

On August 2009 VA intestines examination, the Veteran reported that he has had diarrhea every morning since Vietnam, and also has it at night.  He noted a history of constipation occurring weekly; he did not have diarrhea at the time of the examination.  He was diagnosed and had been treated for IBS by his private physician.  He had not been on any medication for IBS and had problems with constipation related to his medications (Cymbalta and Celebrex), which he started taking 2 to 3 months prior.  He had problems with constipation and had stools every 1 to 3 days.  He had taken "MOM" [milk of magnesia] for his constipation.  He had taken MOM three times in the past three months.  He had moderate, episodic intestinal pain (colicky, and cramps).  There were no episodes of abdominal colic, nausea or vomiting, and abdominal distension, consistent with partial bowel obstruction.  The diagnosis was IBS.

On August 2011 VA general medical examination, the Veteran reported that he had chronic diarrhea, which began in Vietnam and continued since his discharge, but now has intermittent diarrhea and constipation.  There was no reported history of nausea, vomiting, indigestion, hernia, abdominal mass, abdominal swelling, regurgitation, or jaundice.  He reported having diarrhea, constipation, and heartburn.  On examination, the abdomen was normal, bowel sounds were normal; there was no palpable mass or hernia.  There was no abdominal guarding or tenderness.  The bladder was unpalpable, and there were no periods of incapacitation.  The diagnosis was IBS by history.  The examiner noted that the Veteran had a mild decreased ability to perform on the job due to restroom breaks, and/or missed days of work related to diarrhea.  However, IBS would not preclude the Veteran from meaningful employment and the effects on job performance would be mild.

The above evidence shows that prior to June 2, 2014, the symptoms of the Veteran's IBS most closely approximated the criteria for a 10 percent rating under Code 7319.  Although he had problems with constipation (see August 2009 VA examination report) the evidence does not show he experienced constant abdominal distress with such problems; the absence of abdominal distress was specifically noted during the August 2009 VA examination (on examination there were no episodes of abdominal colic, nausea or vomiting, or abdominal distension).  Thus, the Board finds that the weight of the evidence reveals that the Veteran experienced no more than moderate irritable bowel symptoms prior to June 2, 2014.  The Board finds that the evidence does not show severe irritable bowel syndrome with more or less constant abdominal distress.

A higher rating under Diagnostic Code 7323 for ulcerative colitis is not warranted, as the treatment records do not reveal moderately severe symptoms more analogous to ulcerative colitis, with frequent exacerbations.

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20, 4.27. The ratings are averages, however, so that it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.

The Board notes that in this instance, the RO has "staged" the rating for the Veteran's IBS since he initially had a 10 percent rating and since June 2, 2014 has had a higher 30 percent rating.  See Fenderson, 12 Vet. App. 119.  The Board does not find that additional, or higher, stages are warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to June 2, 2014 for IBS, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

On June 2, 2014, the Veteran underwent a VA examination.  The Veteran reported that for the last two years he has had constipation and takes a laxative.  The examiner noted abdominal distention.  The examiner specifically found that the Veteran did not have episodes of bowel disturbance with abdominal distention or exacerbations of attacks.  The examiner noted that the Veteran had no weight loss attributable to his abdominal condition.  The examiner also noted that the Veteran had no malnutrition, serious health complications, or other general health effects attributable to IBS.  The examiner concluded that the IBS did not impact the Veteran's ability to work.

The evidence does not suggest that from June 2, 2014, the Veteran suffers from malnutrition, or that his health is only fair during remissions of symptoms.  Treatment records show that the Veteran has not had weight loss.  In fact, the most recent VA examination indicates that his loose stool symptoms have improved in recent years.  See also November 2012 VA esophageal examination.  

Thus, since June 4, 2014, the Veteran's symptoms of IBS do not warrant a higher rating.  A higher rating under Diagnostic Code 7323 is not warranted, as the treatment records do not reveal malnutrition, overall fair to poor health during remissions, anemia, general debility, or any serious complications associated with his IBS.  

In exceptional cases where the schedular rating is found to be inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b).  Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's IBS symptoms fit appropriately with the criteria found in Diagnostic Code 7319.  While his symptoms have waxed and waned during the appeal period, he has been provided with a rating based on his most severe symptoms.  His 30 percent rating for IBS is the highest rating provided by Diagnostic Code 7319.  As such, the Board appropriately evaluated his symptoms under an alternative Diagnostic Code.  Diagnostic Code 7323 criteria addresses moderate, moderately severe, severe or pronounced ulcerative colitis with infrequent, frequent, and numerous attacks.  This allows the Board to apply a variety of symptoms to the foundational criteria; however, as Diagnostic Code 7323 provides high ratings for gastrointestinal disorders, the severe and pronounced criteria also include overall health implications such as anemia, malnutrition, debility, and "other serious complications."  While the Veteran's IBS symptoms were severe under Diagnostic Code 7319, which directly addressed diarrhea, constipation and abdominal distress (the Veteran's general symptoms), his IBS symptoms did not include overall effects on his general health such that they warrant a severe or pronounced rating under 7323.  As such, the Veteran's IBS symptoms were addressed under the 7319 criteria, and higher ratings were contemplated but not warranted under an alternative, but applicable Diagnostic Code.

In short, the Board finds that the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thus, pursuant to Thun, the Board need not move to the next step of determining whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'

In summary, as the Veteran's symptoms are adequately addressed by the schedular criteria under Diagnostic Codes 7319 and 7323, the Board finds that referral for an extraschedular evaluation for IBS is not warranted.

TDIU

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, however, there is no suggestion that the Veteran has been actually or effectively rendered unable to obtain or maintain gainful employment due to his service-connected low back or IBS disability.  While the 2011 VA examiner indicated that lumbar DDD would make the Veteran unemployable, he indicated that unemployability would be a consequence of the Veteran's inability to be insured by the employer.  However, for VA benefits purposes, TDIU is based on the level of disability, not on the ability to obtain insurance.  In fact, the June 2014 VA examiner specifically opined that the Veteran's IBS would not impact his employment, and the 2014 back examiner indicated that the Veteran should not accept a job that requires lifting or bending (although clearly implying that there were jobs the Veteran could accept).  As such, consideration of a TDIU in connection with either claim on appeal is not warranted.


ORDER

The appeal seeking a rating in excess of 10 percent for a low back disability is denied.

The appeal seeking a rating in excess of 10 percent for IBS prior to June 2, 2014, and in excess of 30 percent from June 2, 2014, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


